Citation Nr: 0519113	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  05-00 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from May 13, 1952 to February 11, 
1953 in the United States Marine Corps.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for 
tinnitus, hearing loss, and asbestosis.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), that reversed a decision of 
the Board, which concluded that no more than a single 10 
percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, 
under prior regulations.  The VA disagrees with the Court's 
decision in Smith and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of 
Veterans Affairs has imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay include (1) all claims 
in which a claim for compensation for tinnitus was filed 
prior to June 13, 2003, and a disability rating for tinnitus 
of greater than 10 percent is sought; and (2) all claims in 
which a claim for service connection for tinnitus filed 
prior to June 10, 1999, was denied on the basis that the 
veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed 
will be resumed.  Accordingly, the veteran's claim for 
tinnitus will not be addressed in this decision.





FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  Hearing loss was not manifested in service, and a 
preponderance of the evidence is against a finding that 
current hearing loss is related to service.  
 
3.  The veteran's daily exposure to asbestos prior to an 
after service discharge was much more significant than any 
exposure he may have had during 9-months of active service.  
The evidence is against a finding that the veteran has 
asbestosis related to service.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2004).

2.  Asbestosis was not incurred in or aggravated by active 
service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in June 
2002 and March 2003.  Since these letters fully provided 
notice of elements (1), (2), (3), and (4) see above, it is 
not necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental SOC (SSOC), he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 3.159 in 
the December 2004 SOC.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in 2003 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and an 
additional SSOC was provided to the veteran in January 2005.  

Service medical records, treatment records from Jackson VA 
Medical Center (VAMC), treatment records from Jacksonville 
Hearing Aid Centers, a letter from  I.K. Sharpe, M.D., and 
treatment records from A. Wooten, M.D. have been received and 
associated with the claims folder.  The veteran has not 
identified any outstanding medical records that would be 
pertinent to the claim on appeal.    Therefore, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Merchant Marines

The veteran contends that he was exposed to loud noise and 
asbestos while he was a Merchant Marine and seeks service 
connection for hearing loss and asbestosis.  

38 C.F.R. § 3.7(x)(15) provides that Merchant Marine service 
such as the veteran's constitutes active service, but only 
when performed between December 7, 1941, and August 15, 1945.  
Although the veteran had service as a Merchant Marine after 
August 15, 1945, this service does not constitute "active 
service" for purposes of VA law and regulation. Specifically, 
on August 11, 1999, the Secretary of the Air Force, acting as 
Executive Agent of the Secretary of Defense, determined that 
the service of the group known as "American Merchant Marine 
Mariners Who Were in Active Ocean-Going Service" during the 
period of August 15, 1945 to December 31, 1946, shall not be 
considered "active duty" under the provisions of Public Law 
95-202 for the purposes of all laws administered by VA. 64 
Fed. Reg. 48,146 (1999).  The veteran's service from August 
18, 1945 through December 1946 is specifically barred from 
consideration as active duty.  

Additionally, the record indicates that the veteran's service 
in the Merchant Marines does not qualify as active service 
under VA law or regulation.  Specifically, he is not found to 
have qualifying "Blockship" service in Operation Mulberry.  
See 38 C.F.R. § 3.7(x)(14).

Furthermore, the veteran's Form DD 214 for service in the 
Merchant Marines stated that he is not entitled to benefits 
other than that specifically listed on that form.  Item 18 on 
the form remarked that the document administratively 
establishes active duty solely for burial and internment 
benefits.  Therefore, the veteran's service in the Merchant 
Marines is not active duty for the benefits sought on this 
claim.
However, the Board notes the veteran's service in the Marine 
Corps from May 1952 to February 1953 qualifies as active 
service and thus this is the service on which this decision 
will be based.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d) (2004).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).
The veteran's Form DD 214 indicated his military occupational 
specialty (mos) series was 1300, basic construction and 
equipment.

Service connection for hearing loss

The veteran indicates that he had acoustic trauma while on 
active duty which resulted in his current hearing loss.  
Accordingly, the veteran seeks service connection for hearing 
loss.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2004).

Service medical records are absent any finds or complaints of 
hearing loss.  On the report of medical history at induction, 
the veteran indicated that he had trouble with his ear, nose, 
or throat when he swam.  The examination at service discharge 
noted that the veteran's ears were normal and no hearing loss 
was noted.  The Board notes that the veteran's hearing test 
results at discharge were identical to the ones at service 
induction.     

Additionally, the Board had reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to:  records from Jacksonville Hearing Aid Center Inc. dated 
from April 1991 to December 2001, which in December 2001 
noted speech discrimination to be 66 percent in the left ear, 
36 percent in the right ear, and 84 percent binaural.  An 
August 1988 private medical report notes that the veteran had 
a change in his hearing and it was "reduced by constant 
exposure to noisy work."  In an April 1991 record, speech 
recognition in the left ear was 72 percent, right ear was 78 
percent, and had the following audiometric findings:





HERTZ



250
500
1000
2000
4000
RIGHT
45
40
40
45
60
LEFT
45
40
40
40
35

Treatment records from A. Wooten, M.D. dated from January 
1999 to March 2002 noted that the veteran wore hearing aids 
in both ears.   

After a review of all the evidence in the record, the Board 
finds that the veteran's current hearing loss was not 
incurred in service and may not be presumed to have incurred 
therein.  There is no evidence that he had any hearing 
problems in service other than the examination at induction 
at which he indicated that he had trouble with his ear, nose, 
or throat when he swam.  This condition was not indicative of 
any hearing loss.  The veteran's military occupational 
specialty, basic construction and equipment, does not suggest 
particular exposure to acoustic trauma.  Nothing was noted at 
time of discharge and the veteran's hearing was noted as 
normal.  Additionally, the first evidence of hearing loss was 
not until 1988, 35 years post-service discharge.  None of the 
medical evidence suggests that the veteran's hearing loss was 
a result of or related to his active service.  In fact, the 
1988 private medical record suggests that acoustic trauma 
from his job was a factor.  Therefore, service connection for 
bilateral hearing loss is unwarranted.

Service connection for asbestosis

The veteran also indicates that he was exposed to asbestos 
while in the Marine Corps. and seeks service connection for 
asbestosis.

As to claims involving service connection for asbestos-
related disease, there are no special statutory or regulatory 
provisions.  However, the VA has provided adjudicators with 
some guidelines in addressing claims involving asbestos 
exposure, as set forth in Veteran's Benefits Administration 
Manual M21-1, Part VI, 7.21.  The manual notes that asbestos 
particles have a tendency to break easily into tiny dust 
particles that can float in the air, stick to clothes, and 
may be inhaled or swallowed.  Inhalation of asbestos fibers 
can produce fibrosis and tumors.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  The 
manual notes that lung cancer associated with asbestos 
exposure originates in the lung parenchyma rather than the 
bronchi.  Occupations involving asbestos exposure include 
mining and milling, shipyard and insulation work, demolition 
of old buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  This is 
significant considering that, during World War II, several 
million people employed in U.S. shipyards and U.S. Navy 
veterans were exposed to asbestos since it was used 
extensively in military ship construction.  Many of these 
people have only recently come to medical attention because 
the latent period varies from 10 to 45 or more years between 
first exposure and development of the disease. Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  The manual goes on to say that the clinical 
diagnosis of asbestosis requires a history of asbestos 
exposure and radiographic evidence of parenchymal lung 
disease.  In reviewing claims for service connection, it must 
be determined whether or not military records demonstrate 
asbestos exposure in service; it should be determined whether 
or not there was asbestos exposure pre-service and post-
service; and it should be determined if there is a 
relationship between asbestos exposure and the claimed 
disease.  See Veteran's Benefits Administration Manual M21-1, 
Part VI, 7.21.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service.  Dyment v. West, 
13 Vet.App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 
1377 (Fed.Cir. 2002); VAOPGCPREC 4-2000.

Service medical records do not contain any diagnosis or 
problems related to asbestosis.  Treatment records while in 
service did not detail any complaints related to asbestosis.  
Likewise, the veteran's examination at both induction and 
discharge indicated normal lungs and chest.  

The Board has also reviewed a letter from I.K. Sharpe, M.D. 
dated in August 1988, which noted the veteran's 24+ years in 
the Merchant Marines and 19-year history of working at the 
shipyards, each involving significant exposure to asbestos.  
Additionally, Dr. Sharpe wrote that the veteran started 
smoking at age 20, he smoked one pound of tobacco every three 
weeks, and quit in 1983 after developing cough syncope.  A 
pulmonary function survey was normal except for mild 
obstruction and a four-view chest film showed cattered 
calcified granulomata, diaphragmatic plaques, and small 
irregular densities in the bases more than the apices.  Dr. 
Sharpe's impression was asbestosis and asbestos-related 
pleural disease.  The veteran also had old granulomatous 
disease, which Dr. Sharpe associated with the veteran's 
travels, and mild obstruction.

Treatment records from Jacksonville VAMC dated from December 
2001 to 
February 2003, noted the veteran's history of asbestosis and 
chronic obstructive pulmonary disease.  Furthermore, 
treatment records from A. Wooten, M.D. dated from January 
1999 to March 2002 noted that the veteran had chronic 
obstructive pulmonary disease, a history of cough syncope, he 
worked at the Jacksonville Shipyard for 21 years, stopped 
smoking ten years ago, and his lungs were clear except for 
poor air entry.  

The veteran likely did not have asbestos exposure during 
service, as there is no indication or any records 
demonstrating that he worked with or was exposed to asbestos.  
His military occupational specialty was series 1300, laborer 
and in construction.  The veteran's examination at service 
discharge indicated normal lungs and chest.  Even if he did 
have some exposure in service, it appears that the veteran 
had far more significant asbestos exposure during 2 decades 
of post-service civilian employment at a shipyard.  The 
medical evidence recounts a 21-year history of working at the 
Jacksonville Shipyard, working directly and on a daily basis 
with asbestos.  This post-service occupation is much more 
significant than any incidental exposure the veteran may 
possible have had during his 9 months in service.   
Therefore, it appears that the veteran's asbestosis is due to 
post-service civilian exposure to asbestos and not during his 
9-month active duty.  Accordingly, service connection for 
asbestosis is unwarranted.

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for bilateral 
hearing loss or for asbestosis.  Thus, while there are 
current diagnoses of hearing loss and asbestosis, there is no 
true indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of pertinent disability until 
many years after active duty and the significant exposure to 
asbestosis in his civilian occupations, relating asbestosis 
to service would certainly be speculative.  Additionally, 
because of the absence of a hearing disability until many 
years after active duty, relating hearing loss to service 
would likewise be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2004).  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 USCA 5103A(a)(2).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for asbestosis is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


